Citation Nr: 1456587	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine). 

2. Entitlement to an increased initial disability evaluation for traumatic brain injury (TBI) with headaches, rated as noncompensable prior to July 11, 2014, and at 10 percent beginning on that date.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION


The Veteran served on active duty from January 23, 1979 to April 25, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office RO) located in Nashville, Tennessee.  The August 2010 rating decision denied entitlement to celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine).  The December 2011 rating decision granted service connection for TBI with headaches and assigned a noncompensable rating effective February 3, 2011.  

In June 2013 the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

When the case was last before the Board in May 2014, it was remanded for additional development.  Subsequently, in a September 2014 rating decision, the RO granted an increased rating of 10 percent for TBI with headaches, effective July 11, 2014.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

A TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for a higher rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher initial rating is sought, then part and parcel of the initial rating matter is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran has asserted that she is unemployable as a result of her service-connected TBI with headaches.  Although entitlement to TDIU was denied in a January 2013 rating decision, since that time, at the June 2013 Board hearing, the Veteran again alleged that she is unemployable due to her service-connected TBI with headaches.  As such, the issue of entitlement to a TDIU is currently before the Board.

The issues of entitlement to service connection for celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine), and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the time period prior to July 11, 2014, the Veteran's service-connected TBI with headaches are characterized by subjective symptoms of headaches only.

2.  For the time period beginning July 11, 2014, the Veteran's service-connected TBI with headaches are characterized by impairment of less than 2 for all facets of cognitive impairment and other residuals of TBI.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for TBI with headaches are not met for the time period prior to July 11, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.21, 4.124a, Diagnostic Code 8045 (2014).

2.  The criteria for a rating in excess of 10 percent for TBI with headaches are not met for the time period beginning July 11, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.21, 4.124a, Diagnostic Code 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A February 2011 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did with respect to his TBI with headaches, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in July 2011 and July 2014, and an addendum opinion was obtained regarding the etiology of the TBI with headaches in November 2011; the Veteran has not argued, and the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Tennessee Department of Veterans' Affairs.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the symptoms and severity of her TBI with headaches disability currently on appeal.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2014 remand.  Specifically, the May 2014 Board remand instructed the RO to provide the Veteran with a VA examination in order to determine the current level of severity of her service-connected TBI with headaches and to obtain up-to-date VA treatment records.  The VA treatment records were obtained.  The Board finds that the RO has complied with the Board's instructions and that the July 2014 VA examination report substantially complies with the Board's May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

The Veteran contends that she is entitled to an increased rating for her service-connected TBI with headaches, which is rated as noncompensable prior to July 11, 2014, and at 10 percent beginning on July 11, 2014.  For the reasons that follow, the Board concludes that an increased rating is not warranted for any time period during the initial evaluation period.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran's service-connected TBI with headaches are evaluated as noncompensable prior to July 11, 2014 and at 10 percent beginning July 11, 2014 under 38 C.F.R. § 4.125a , Diagnostic Code 8045. 

Diagnostic Code 8045, addressing residuals of a TBI, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100- percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id. 

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified provides as follows: 

Facets of cognitive impairment and other residuals of TBI not otherwise classified

Memory, attention, concentration, executive functions:

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment

0: Normal.

1: Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.


Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total: Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total : Motor activity severely decreased due to apraxia.

Visual spatial orientation

0: Normal.

1: Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2: Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).

3: Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).

Total: Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral affects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.




Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.

Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

38 C.F.R. § 4.124a , Code 8045 (2014).

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2014).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2014).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a Diagnostic Code 8045, Note (3) (2014).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2014).

The medical evidence reflects that according to the July 2011 VA examination report the Veteran fell during service and struck her head on a sink.  She was unconscious for a period of time.  It was noted that there was no history of seizures, balance and coordination problems, pain, autonomic dysfunction, numbness, paresthesias or other sensory problems, weakness or paralysis, mobility problems, sleep disturbance, fatigue, malaise, psychiatric symptoms, other cognitive symptoms, neurobehavioral change, bowel problems, bladder problems, erectile dysfunction, hearing loss, tinnitus, vision problems, speech/swallowing difficulty, decreased sense of taste/smell, endocrine dysfunction, or cranial nerve dysfunction.  The Veteran complained of a constant headache since 1979.  She stated that she occasionally gets nauseated.  She is not prescribed any medication for headaches but takes over-the-counter medication.  She complained about getting lightheaded once a week.  This started a year ago.  She has photophobia with her more severe headaches.  The Veteran did not complain of any problems with her memory, attention, concentration or executive functions.  Her judgment was deemed normal and her social interactions were noted to be routinely appropriate.  It was noted that she was always fully oriented.  Her motor activity and visual special orientation were noted to be normal.  Any subjective symptoms were noted to not interfere with work, instrumental activities of daily living, or any relationships.  It was noted that one or more neurobehavioral effects (irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability) do not interfere with workplace or social interaction.  The examiner stated that any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace and social interaction than some other effects.  It was noted that the Veteran was able to communicate by spoken and written language.  Her consciousness is normal.  The examiner noted that the claims file did not describe any clinically significant TBI.  She has recurring headaches that are not incapacitating.  The examiner stated that they appear to be a mixture of tension and vascular headaches that she claims occurred after her head injury.  The examiner stated that she has the capacity to handle her financial affairs.  

The July 2014 VA examination report reflects that the Veteran hit her head in service but there were no complaints or treatment of any known sequelae or residual of TBI.  The examiner indicated that there is no mention of headaches in the service treatment records or her extensive VA treatment records.  She does not take medication.  She complained of constant head pain worsened by stress.  She stated that her headaches are accompanied by nausea and sensitivity to sound.  She stated that her headaches are constant without relief.  They are not prostrating migraine type headaches.  The examiner opined that the Veteran's headaches do not impact her ability to work.  The Veteran complained of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words, or misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Specifically, the Veteran indicated that she works as a cashier and says she has problems giving the right change, and that she misplaces or loses items at home.  Her judgment was noted to be normal and her social interaction was noted to be routinely appropriate.  It was noted that she was always fully oriented, and her motor activity was normal.  Her visual special orientation was noted to be mildly impaired in that she occasionally gets lost in her surroundings and that she has difficulty reading maps or following directions.  She is able to follow a GPS.  There were no subjective symptoms.  No information was provided regarding neurobehavioral effects or communication.  The examiner stated that the Veteran does not have any subjective symptoms or any mental, physical, or neurological conditions attributable to a TBI such as Meniere's disease or migraine headaches.  The Veteran has no scars relatable to the TBI.  The Veteran has no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  The examiner stated that none of the Veteran's residual conditions attributable to a TBI impact her ability to work.   

Under Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately.

For the time period prior to July 11, 2014 the Veteran's only complaints were subjective complaints of headaches.  The July 2011 VA examination report specifically reflects that the Veteran did not complain of any problems with, and there were no findings with regard to the following: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; neurobehavioral effects; communication; or consciousness.  The resulting facet finding is 0, and a noncompensable rating is appropriate for this time period.  

For the time period beginning July 11, 2014, the Board finds that no higher than a 10 percent rating is warranted, as the results of the July 2014 VA examination showed the highest level of impairment in any of the 10 categories listed was 1, which was equivalent to the currently assigned 10 percent rating.  The specific categories that warranted a 1 involved memory, attention, concentration, and executive functions, and visual spatial impairment.  The criteria for a 1 under the category of memory, attention, concentration, and executive functions are a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran's memory loss falls within this level of impairment since the record indicates her memory and concentration problems are mild, have not significantly impacted her work, and there was no objective evidence of impairment found on examination. 

In the category of visual spatial impairment, the examiner indicated there was mildly impaired visual spatial orientation; therefore, only Level 1 impairment was shown. 

Although the Veteran has described her headaches as constant and, at times, accompanied by nausea and senstitivity to sound, she did not have any resulting interference with work whatsoever that would elevate the level of impairment to a 2.  As for the remaining categories, the examiner's findings showed no impairment, therefore, the level of impairment was 0 and noncompensable.

Subjective symptoms may be separately evaluated provided the residual has a distinct diagnosis that may be evaluated under another diagnostic code.  The primary manifestation of TBI residuals was the Veteran's headache disorder.  Although there is diagnostic code for migraine headaches, the VA examiners indicated the headaches were not migraine in nature.  Instead, the VA examiner diagnosed them as tension/vascular headaches.  In the absence of diagnosed migraines, it is inappropriate to assign a separate rating under Code 8100.  Similarly, her complaints of memory and concentration problems have not been diagnosed as a distinct disorder, therefore, rating these symptoms separately is also inappropriate.

In sum, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  In this case, as of July 11, 2014, the overall evidence does not indicate that an initial rating in excess of 10 percent is warranted under Diagnostic Code 8045 as determined by the July 2014 VA examination.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected TBI with headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected TBI with headaches.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased rating for TBI with headaches, rated noncompensable prior to July 11, 2014, and 10 percent beginning July 11, 2014, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although the Veteran underwent a VA examination in July 2014 and an addendum opinion was obtained in August 2014 pursuant to the claim of entitlement to service connection for celiac disease, etc., and those opinions are against the Veteran's claim, the Board notes that the Veteran submitted internet medical articles in June 2013 about neurogenic bowel.  The articles state that the digestive process is managed partly because of messages sent between the brain and digestive system, and when there is damage around the neck or chest, messages between the colon (large intestine) and brain are interrupted.  Resulting problems can occur, including diarrhea, constipation, hemorrhoids, and rectal bleeding.  The Veteran has complained of such symptoms and the VA medical opinions of record do not address this seemingly conflicting medical information.  The July 2014 examiner merely indicated that the Veteran's chief gastrointestinal problem was celiac disease, which is an autoimmune disease and, as such, is not caused by service.  The examiner also noted that the Veteran has rectal prolapse and pancreatitis, but did not provide any medical opinion relating to those diagnoses.  The August 2014 addendum opinion merely reiterates that celiac disease is an autoimmune disorder and is not known to be caused by traumatic brain injury or headaches.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinions do not contain an adequate rationale based upon a complete review of the claims file.  Therefore, a remand is required for a medical opinion based upon a full review of the Veteran's claims file which addresses the internet medical articles, all of the Veteran's gastrointestinal diagnoses, and one that includes a complete rationale.

With respect to the TDIU claim, the Veteran has alleged that she is unemployable due to both her service-connected TBI with headaches and her celiac disease/variously diagnosed gastrointestinal disabilities.  As previously noted, entitlement to TDIU was denied in a January 2013 rating decision.  The Veteran again complained of being unable to work at the hearing before the undersigned.  As such, the Board finds that the claim of entitlement to service connection for TDIU is currently before the Board.  However, the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for celiac disease, as the Veteran currently does not meet the criteria for entitlement to a TDIU.  Moreover, the record is unclear regarding the Veteran's employment history.  In this regard, the July 2014 VA examination report reflects that the Veteran was then currently employed in a restaurant, but at the Board hearing the Veteran indicated that she was unemployable and had been unemployable for the past two years.  As such, the issue of entitlement to TDIU must be deferred pending adjudication of the issue of entitlement to service connection for celiac disease, et al.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  [The service connection issue must be addressed before the Board can adjudicate the TDIU issue on appeal.]

The Board notes that the Veteran has never completed and submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As such, the Board finds that the RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i. 

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2014), but her service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.  All appropriate development action should be taken as a result of the information obtained.

2.  Return the claims file to the July 2014 VA examiner, if available, and request that the examiner provide an opinion as to the nature and etiology of the current celiac disease, rectal prolapse, and pancreatitis (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine).  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's celiac disease, rectal prolapse, and/or pancreatitis had its/their onset in service or is/are otherwise related to the Veteran's period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that celiac disease, rectal prolapse, and pancreatitis (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine) is/are caused or aggravated (permanently worsened) by her service-connected TBI with headaches, to include medication taken for this.  Complete detailed rationale is requested for each opinion that is rendered.  The examiner must specifically discuss the June 2013 internet articles describing neurogenic bowel.

If the July 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the above opinions.  If the new examiner determines that a new VA examination is required, then one should be scheduled.

3.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that her combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


